United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
P.L., Appellant
and
DEPARTMENT OF STATE, BUREAU OF
DIPLOMATIC SECURITY, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-723
Issued: December 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On February 11, 2014 appellant filed a timely appeal from an October 8, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on November 7, 2011.
FACTUAL HISTORY
On December 16, 2011 appellant, then a 56-year-old federal senior officer/correctional
officer, filed a traumatic injury claim alleging that on November 7, 2011, he was unlocking the
1

5 U.S.C. § 8101 et seq.

front door on DCH-3 Unit 5RD floor and felt a very sharp pain in his left wrist and fingers. He
did not initially stop work.2
By letter dated November 1, 2012, OWCP informed appellant of the type of evidence
needed to support his claim and requested that he submit such evidence within 30 days.
In a November 16, 2012 report, Dr. Claude D. Jarrett, an orthopedic surgeon, noted that
appellant presented with a one-year history of persistent left hand numbness and tingling. He
advised that appellant complained that his wrist had been bothering him for approximately one
year and the symptoms began to bother him at work when closing numerous “stores.” Dr. Jarrett
examined appellant’s left hand and noted that he had no wounds or lacerations, a positive Tinel’s
sign, positive Phalen’s test, and a positive Durkan direct compression test. He noted that
appellant was able to flex and extend all of his digits and he had brisk “cap refills” digitally.
Dr. Jarrett diagnosed left carpal tunnel syndrome.
In a December 7, 2012 decision, OWCP denied appellant’s claim finding that he did not
show that a specific event, incident, or exposure occurred in the manner alleged.
On January 28, 2013 appellant requested reconsideration. In a statement also dated
January 28, 2013, he explained that prison doors weighed approximately 200 to 300 pounds and
due to the age and weight of the doors, the screws no longer supported the weight of the doors.
Appellant noted that this caused the doors to hang off the hinges. He explained that the key ring
weighed about two pounds and once the keys were inserted into the doors, he had to lift up on
the doors, turning the keys at the same time. Appellant indicated that this created daily stress
and strain on his hand and wrist. He explained that, during this time, he could only use his left
hand, as he had recently undergone right shoulder surgery. Appellant noted that no one was
present at the time of his injury, other than inmates.
OWCP received a February 12, 2008 nerve conduction study of the upper arms read by
Dr. Jacqueline M. Washington, a Board-certified neurologist, which was abnormal, and
consistent with bilateral median neuropathies at the wrist, severe on the left, moderately severe
on the right. OWCP also received a January 15, 2013 nerve conduction study, read by Dr. Diana
Sodiq, a Board-certified physiatrist, which was abnormal and consistent with severe left median
neuropathy at the wrist, consistent with carpal tunnel syndrome and no evidence of a
radiculopathy or plexopathy.
In a January 15, 2013 report, Dr. Jarrett noted that he was seeing appellant for follow up
of his left carpal tunnel syndrome symptoms. He indicated that appellant injured his left hand
while at work opening the unit D3 front door. Dr. Jarrett related that, after opening and closing
the prison doors for that unit at work, appellant experienced quite a bit of wrist pain, as well as
ongoing numbness and tingling symptoms since then. He advised that appellant attributed the
onset of his symptoms to one specific event when he was closing one of the unit doors over a
2

The record indicates that the employing establishment had notice of the claimed injury on November 7, 2011
and that appellant submitted the claim to the employing establishment in December 2011. However, the claim was
not forwarded to OWCP until October 2012.

2

year ago and that his symptoms had not changed. Dr. Jarrett indicated that the symptoms were
comprised of primarily numbness and tingling along the radial three digits of the left hand as
well as with wrist pain and soreness. He examined the left hand and determined that appellant
had a positive Tinel’s test, positive Phalen’s test and a wide two-point along the medial
distribution. Appellant was distally neurovascularly intact. Dr. Jarrett diagnosed left carpal
tunnel syndrome. He continued to treat appellant and submit reports.
By decision dated May 16, 2013, OWCP modified the December 7, 2012 decision to
reflect that the claimed incident occurred as alleged. However, it found that the medical
evidence did not support that a medical condition was caused by the work incident.
On September 3, 2013 appellant requested reconsideration. He submitted evidence
previously of record as well as a July 16, 2013 report from Dr. Jarrett which again noted that
appellant attributed his symptoms to a work injury. Dr. Jarrett noted appellant’s symptoms,
examined appellant and diagnosed left carpal tunnel syndrome. OWCP also received a
November 7, 2011 Inmate Injury Assessment and Follow-up form signed by a physician’s
assistant.
By decision dated October 8, 2013, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA3 and that an injury was sustained in the performance of duty.4 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 In some traumatic injury cases, this
component can be established by an employee’s uncontroverted statement on the Form CA-1.7

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
7

John J. Carlone, 41 ECAB 354 (1989).

3

Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.8
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
Appellant alleged that on November 7, 2011 he was unlocking the front door at a
worksite location and felt a very sharp pain in his left wrist and fingers in the performance of
duty. OWCP found that the first component of fact of injury, the claimed incident, occurred as
alleged. However, the medical evidence was insufficient to establish the second component of
fact of injury, that the employment incident caused an injury. The Board finds that the medical
reports of record do not establish that the unlocking of the door as explained by appellant caused
a personal injury on November 7, 2011.
Appellant provided reports from Dr. Jarrett. The November 16, 2012 report, found that
appellant experienced symptoms for approximately one year and advised that the symptoms
started to bother him at work when closing numerous doors.10 He examined appellant’s left
hand, provided findings and diagnosed left carpal tunnel syndrome but he did not offer any
opinion on the cause of the condition. Medical evidence that does not offer any opinion on
causal relationship is of limited probative value.11 Likewise, in his January 15, 2013 report,
Dr. Jarrett noted that he was seeing appellant for follow up of his left carpal tunnel syndrome
symptoms. He related that appellant indicated that he injured his left hand while opening and
closing the prison doors at work, and noted that appellant attributed the onset of his symptoms to
one specific event when he was closing one of the unit doors over a year ago and that his
symptoms had not changed. Again, Dr. Jarrett did not offer his medical opinion as to the cause
of the symptoms and diagnosis of left carpal tunnel syndrome. Rather, he merely documented
appellant’s claims. Without a rationalized opinion on causal relationship, his reports are of
limited probative value.12
Appellant also submitted other medical reports, including reports of diagnostic testing,
which are of limited probative value as they do not address the cause of the conditions at issue.

8

See id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

Although Dr. Jarrett indicated stores, it appears, he meant to indicate doors, as appellant claims the closing of
the prison doors weighing up to 300 pounds contributed to his condition.
11

S.E., Docket No. 08-2214 (issued May 6, 2009).

12

Id.

4

For these reasons, appellant has not established that the November 7, 2011 employment incident
caused or aggravated a specific injury.
On appeal, appellant asserted that his claim was timely filed and that the delay by the
employing establishment penalized him. The Board notes that there is no dispute that the claim
was timely filed and this was not the basis of the denial of his claim. Appellant also asserted that
the prison doors were heavy and weighed upwards of 200 to 300 pounds. The Board also notes
that there is no dispute with regard to the claimed incident, which has been accepted. Rather, the
medical evidence before the Board does not contain a rationalized opinion explaining how the
accepted incident caused a personal injury on November 7, 2011.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained a traumatic injury in the performance of duty on November 7, 2011.
ORDER
IT IS HEREBY ORDERED THAT the October 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 1, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

